744 N.E.2d 1271 (2001)
194 Ill.2d 575
253 Ill.Dec. 207
PEOPLE State of Illinois, respondent,
v.
Tejpaul Singh JOGI, Petitioner.
No. 90764.
Supreme Court of Illinois.
April 4, 2001.
In the exercise of this Court's supervisory authority, the judgment of the Appellate Court, Fourth District, in case No. 4-98-0623, is vacated. The cause is remanded to the Circuit Court of Champaign County with directions to enter an order allowing defendant an opportunity to file a motion to withdraw guilty plea.
GRAMAN, J., took no part.